UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1541


PATRICE L. TAVERNIER,

                Plaintiff - Appellant,

          v.

HEALTH MANAGEMENT ASSOCIATES, INC.; CHESTER HMA, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Margaret B. Seymour, Chief
District Judge. (0:10-cv-01753-MBS)


Submitted:   November 7, 2012             Decided:   December 10, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lovic A. Brooks, III, BROOKS LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.    Jeffrey A. Lehrer, FORD & HARRISON
LLP, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrice Tavernier appeals the district court’s order

adopting      the    magistrate            judge’s      recommendation             and    entering

summary judgment in favor of Health Management Associates, Inc.,

(“HMA”)       on     Tavernier’s             employment            discrimination          claims.

Although      the    district         court       disposed         of   several         species   of

discrimination claims raised by Tavernier, Tavernier challenges

only    the    entry      of    summary       judgment        on    her    claim        that    HMA’s

conduct       violated         the    Age     Discrimination              in     Employment       Act

(“ADEA”), 29 U.S.C.A. §§ 621-34 (West 2008 & Supp. 2012).                                          We

affirm.

              We review a grant of summary judgment de novo, drawing

reasonable         inferences         in    the       light    most       favorable        to     the

nonmoving party.           United States v. Bergbauer, 602 F.3d 569, 574

(4th Cir. 2010).               To withstand a summary judgment motion, the

nonmoving party must produce competent evidence sufficient to

reveal the existence of a genuine issue of material fact for

trial.     See Fed. R. Civ. P. 56(c)(1); Thompson v. Potomac Elec.

Power     Co.,      312    F.3d       645,     649      (4th       Cir.        2002).      Neither

conclusory allegations, speculative scaffolding of one inference

upon    another,       nor      the    production         of       a    “mere      scintilla       of

evidence” in support of a nonmovant’s case suffices to forestall

summary judgment.              Id.; Beale v. Hardy, 769 F.2d 213, 214 (4th

Cir. 1985).         Instead, we will uphold the district court’s grant

                                                  2
of summary judgment unless we find that a reasonable jury could

return   a     verdict      for    the     nonmoving          party      on    the       evidence

presented.        See EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167,

174-75 (4th Cir. 2009).

             The     ADEA    forbids       an       employer       to    take       an    adverse

employment        action     against       an        employee        “because            of”   the

employee’s        age.      29    U.S.C.A.          § 623(a)(1);        Hill    v.       Lockheed

Martin Logistics Mgmt., Inc., 354 F.3d 277, 283 (4th Cir. 2004)

(en   banc).        A    plaintiff      bringing        a    disparate-treatment               suit

pursuant     to    the    ADEA    must    prove       that     age      was    not       merely   a

motivating factor of the challenged adverse employment action

but was in fact its “but-for” cause.                        Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 180 (2009).                       To do so, the plaintiff may

either     present       direct      or    circumstantial               evidence          of    the

employer’s        impermissible          motivation          or     proceed         under      the

familiar     burden-shifting            framework           established        in        McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 807 (1973).                                    Gross, 557

U.S. at 175 n.2; Hill, 354 F.3d at 284.

             Tavernier, who claims that HMA forced her to retire as

the CEO of a hospital because of her age, trains the bulk of her

appellate arguments upon the district court’s application of the

McDonnell Douglas scheme to her claims.                           See Hill, 354 F.3d at

285 (detailing the applicable framework).                            Despite Tavernier’s

assertions        otherwise,       we     conclude          that     HMA      articulated         a

                                                3
legitimate, age-neutral reason for Tavernier’s separation from

HMA’s employ: namely, the desire of Tavernier’s supervisor to

fashion   a    symbiosis      between    Tavernier’s       apparent     retirement

plans and the hospital’s need for a change in leadership, due to

Tavernier’s poor performance as CEO.

              The record likewise convinces us that the evidence,

even viewed in the light most favorable to Tavernier, fails to

demonstrate      that     HMA’s       stated     age-neutral        rationale     is

pretextual.1     See Gross, 557 U.S. at 177-78 (burden of proof on

plaintiff to show discrimination); Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 143 (2000) (burden on plaintiff to

show pretext).     Contrary to Tavernier’s repeated assertions, the

fundamental     issue    in    this     appeal    is    not   whether    Tavernier

voluntarily accepted the retirement offer or actually wanted to

retire as early as she did.               An employer is liable only for

discriminating      on     grounds       that     are     improper,      not     for

differentiating     for    reasons      that     are    mistaken.       Holland v.

Washington Homes, Inc., 487 F.3d 208, 217 (4th Cir. 2007).                      As a

result, “ultimately, it is the perception of the decisionmaker




     1
       Given our conclusion that Tavernier’s evidence clearly
failed to demonstrate that HMA’s conduct was pretextual for age
discrimination, we need not address the parties’ contentions
with respect to whether Tavernier established a prima facie case
of age discrimination.


                                          4
which       is     relevant.”           Id.     (internal           quotation         marks     and

alterations omitted).

                 In   our    view,    the     record      evidence        permits        only   the

conclusion that Tavernier’s supervisor actually believed — even

if erroneously — that Tavernier was a poor performer and was a

good       candidate        for   early       retirement,       and        that       Tavernier’s

supervisor acted on that belief.                    See Bonds v. Leavitt, 629 F.3d

369,       386    (4th   Cir.),      cert.     denied,        132    S.    Ct.     398    (2011);

DeJarnette v. Corning, Inc., 133 F.3d 293, 299 (4th Cir. 1998)

(“[I]t is not our province to decide whether the reason was

wise, fair, or even correct, ultimately, so long as it truly was

the    reason.”).            Because       there    is    nothing         in    the    record     to

suggest that HMA’s stated rationale for offering Tavernier a

strong financial incentive to accept an early retirement buyout

was    false,         Tavernier      has     failed      to   put    into        genuine      issue

whether          HMA’s   motives       for     instigating          her        separation       were

tinctured by age bias.               See Gross, 557 U.S. at 177-78.2

                 Tavernier also contends that the district court erred

in failing to hold HMA to the burden of proof allocated to it

under 29 U.S.C. § 623(f) (2006).                         We see no such error.                    In


       2
       Notwithstanding Tavernier’s heavy reliance upon Clark v.
Coats & Clark, Inc., 990 F.2d 1217 (11th Cir. 1993), we note
that Tavernier’s circumstances are clearly distinguishable from
those at issue in Clark.


                                                5
particular, § 623(f) does not, as Tavernier supposes, impose a

burden of proof upon an employer to explain its action absent a

showing that the employer’s conduct was “otherwise prohibited”

by the ADEA.      Id.     Instead, § 623(f) is a limited affirmative

defense available to employers whose conduct is shown to be age-

differential.     See EEOC v. Minn. Dep’t of Corrs., 648 F.3d 910,

913 (8th Cir. 2011).           Contrary to Tavernier’s assertions, even

an involuntary early retirement is not necessarily a violation

of the ADEA; the statute prohibits employers’ actions — coercive

or otherwise — only when they are undertaken because of the

employee’s age.        Gross, 557 U.S. at 180.          In arguing that HMA

must meet the burden imposed by § 623(f) where her evidence has

failed to generate a genuine dispute over HMA’s motivations,

Tavernier is placing the cart well before the horse.                  See id.;

Abrahamson v. Bd. of Educ. of Wappingers Falls Cent. Sch. Dist.,

374 F.3d 66, 73 (2d Cir. 2004); Stokes v. Westinghouse Savannah

River Co., 206 F.3d 420, 426 (4th Cir. 2000).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented    in    the    material

before   this   court    and    argument   will   not   aid    the   decisional

process.

                                                                       AFFIRMED



                                       6